The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is in response to Applicants Request for reconsideration filed 10/26/21 which has been entered. Claims 1, 11-12, 21, 26, 28, 35, and 51-53 have been amended. Claims 49-50 have been cancelled. Claims 54-57 have been added. Claims 1-6 and 10-57 are still pending in this application, with Claims 1, 11-12, 21, and 35 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-6, 11, 13, 16, 19, 27, 43-44, 46-47, and 51-53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baechler et al. US Publication No. 20070274550 in view of Nezhad-Ahmadi et al. US Publication No. 20090075601, and Ishibana et al. US Publication No. 20100321269. 

             Referring to claim 1, Baechler et al. teaches a hearing aid (Fig. 1: hearing aid 10) comprising: a microphone for reception of sound and conversion of the received sound into a corresponding first audio signal (Fig. 1: microphone 20); a signal processor for processing the first audio signal into a second audio signal compensating a hearing loss of a user of the hearing aid (Fig. 1: central processing unit 22; para 0023: “The microphone 20 captures audio signals which are supplied to the central processing unit 22 in order to generate an input audio signal for the output transducer 24.”); an antenna (Fig. 1: antenna 16); a wireless communication unit connected to the signal processor for wireless communication and being coupled with the antenna for emission and/or reception of an electromagnetic field (Fig. 1: receiver/transmitter unit 18 coupled to antenna 16 and central processing unit 22; para 0022: “The antenna 16 and the receiver/transmitter unit 18 enable communication between the hearing aids 10 and 12 via a wireless link 26 which may be an inductive link (utilization of the near , a communication signal transmitted from another hearing aid; wherein the hearing aid is configured to exchange data with the other hearing aid via the antenna (para 0022: “The antenna 16 and the receiver/transmitter unit 18 enable communication between the hearing aids 10 and 12 via a wireless link 26”); wherein the hearing aid and the other hearing aid are configured for placement in respective ears of the user (para 0022: “a left-ear hearing aid 10 and a right-ear hearing aid 12 worn at the right and left ear of a user 14, respectively.”).
             However, Baechler et al. does not teach an adjustable antenna matching mechanism, but, Nezhad-Ahmadi et al. teaches a detector connected to the wireless communication unit, the detector being configured to detect a signal strength of a communication signal (para 0103: “monitoring RSSI signal”); and an adjustable antenna matching mechanism configured to improve antenna reception and/or antenna emission of the antenna based on the detected signal strength of the communication signal and wherein the adjustable antenna matching mechanism is configured to improve the antenna reception and/or the antenna emission of the antenna so that performance of communication is improved (para 0103: “The programmable matching block 116 compensate for variation in antenna impedance by monitoring RSSI signal and keeps the antenna and front-end in match condition”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to monitor signal strength and adjust antenna matching, as taught by Nezhad-Ahmadi et al., so that the communication signal could be transmitted from the other hearing aid of Baechler et al. because it allows for the antenna to work well and more efficiently in changing environments.
             However, Baechler et al. and Nezhad-Ahmadi et al. do not teach an elongated member with an antenna per se, but Ishibana et al. teaches the hearing aid further comprises a housing and an elongated member extending from the housing (Fig. 1: casing 101 with sound tube 102); wherein at least a part of the antenna is inside the elongated member (Fig. 1: antenna 104 inside tube 102). It would have been obvious to one having ordinary skill in the art at the time the invention was made to extend the antenna into an elongated member, as taught by Ishibana et al., of the hearing aid of the antenna of Baechler et al. that is at least partly inside the elongated member of Ishibana is matched according to the method of Nezhad-Ahmadi et al., performance of ear-to ear communication between the hearing aid and the other hearing aid is improved according to the method of Nezhad-Ahmadi et al. detailed above.  
             Referring to claim 3, Nezhad-Ahmadi et al. teaches the antenna matching mechanism is configured to operate based on a matching parameter (para 0103). Motivation to combine is the same as in claim 1.
             Referring to claim 4, Nezhad-Ahmadi et al. teaches the matching parameter comprises a capacitance value of a matching circuitry (para 0107). Motivation to combine is the same as in claim 1.
Referring to claim 5, Nezhad-Ahmadi et al. teaches the matching parameter is controllable (para 0103). Motivation to combine is the same as in claim 1.
             Referring to claim 6, Nezhad-Ahmadi et al. teaches a receive signal strength indicator (RSSI) circuit for measuring the signal strength of the communication signal (para 0103). Motivation to combine is the same as in claim 1.
             Referring to claim 11, Baechler et al. teaches a hearing aid (Fig. 1: hearing aid 10) comprising: a microphone for reception of sound and conversion of the received sound into a corresponding first audio signal (Fig. 1: microphone 20); a signal processor for processing the first audio signal into a second audio signal compensating a hearing loss of a user of the hearing aid (Fig. 1: central processing unit 22; para 0023: “The microphone 20 captures audio signals which are supplied to the central processing unit 22 in order to generate an input audio signal for the output transducer 24.”); a wireless communication unit connected to the signal processor for wireless communication and being coupled with an antenna for emission and/or reception of an electromagnetic field (Fig. 1: receiver/transmitter unit 18 coupled to antenna 16 and central processing unit 22; para 0022: “The antenna 16 and the receiver/transmitter unit 18 enable communication between the hearing aids 10 and 12 via a wireless link 26 which may be an inductive link (utilization of the near field) or a radio frequency .
             However, Baechler et al. does not teach an adjustable antenna matching mechanism, but, Nezhad-Ahmadi et al. teaches a detector connected to the wireless communication unit, the detector being configured to detect a signal strength of a communication signal (para 0103: “monitoring RSSI signal”); and an adjustable antenna matching mechanism configured to improve antenna reception and/or antenna emission of the antenna based on the detected signal strength of the communication signal (para 0103: “The programmable matching block 116 compensate for variation in antenna impedance by monitoring RSSI signal and keeps the antenna and front-end in match condition”) wherein the detector is configured to detect the signal strength upon triggering of the detector (para 0103: “monitoring RSSI signal”).. It would have been obvious to one having ordinary skill in the art at the time the invention was made to monitor signal strength and adjust antenna matching, as taught by Nezhad-Ahmadi et al., in the hearing aid of Baechler et al. because it allows for the antenna to work well and more efficiently in changing environments.
             However, Baechler et al. and Nezhad-Ahmadi et al. do not teach an elongated member with an antenna per se, but Ishibana et al. teaches the hearing aid further comprises a housing and an elongated member extending from the housing (Fig. 1: casing 101 with sound tube 102); wherein at least a part of the antenna is inside the elongated member (Fig. 1: antenna 104 inside tube 102); and wherein the elongated member comprises a sound tube configured to transmit sound (para 0062: “The sound tube 102 transmits the sound output from the speaker”), and wherein the at least a part of the antenna is inside the sound tube (Fig. 1: antenna 104 inside tube 102). It would have been obvious to one having ordinary skill in the art at the time the invention was made to extend the antenna into an elongated member, as taught by Ishibana et al., of the hearing aid of Baechler et al. and Nezhad-Ahmadi et al. because it uses space efficiently in the hearing aid without having to add an external antenna that would interfere with the use of the wearer and it allows the user to comfortably wear the hearing aid.
             Referring to claim 13, Nezhad-Ahmadi et al. teaches an impedance of the antenna matching mechanism is adjustable to improve the antenna reception (para 0103). Motivation to combine is the same as in claim 1.
a capacitance of the antenna matching mechanism is adjustable to improve the antenna reception (para 0107). Motivation to combine is the same as in claim 1.
             Referring to claim 19, Baechler et al. teaches the wireless communication unit is configured to communicate with a phone (paras 0032, 0044).
             Referring to claim 27, Nezhad-Ahmadi et al. teaches the detector is configured to be triggered to begin detection of the signal strength in response to a triggering event that comprises a change in an environment surrounding the hearing aid (paras 0103, 0109). Motivation to combine is the same as in claim 11.
              Referring to claim 43, Nezhad-Ahmadi et al. teaches the detector is configured to detect the signal strength of the communication signal (para 0103) and Baechler et al. teaches the communication signal is from another hearing aid (para 0022). Motivation to combine is the same as in claim 11
              Referring to claim 44, Nezhad-Ahmadi et al. teaches the detector is configured to detect the signal strength of the communication signal (para 0103) and Baechler et al. teaches the communication signal is from a remote control (para 0044). Motivation to combine is the same as in claim 11.
              Referring to claim 46, Nezhad-Ahmadi et al. teaches the matching parameter comprises an impedance value (para 0103). Motivation to combine is the same as in claim 1.
              Referring to claim 47, Nezhad-Ahmadi et al. teaches the matching parameter comprises a capacitor value (para 0107). Motivation to combine is the same as in claim 1.
             Referring to claim 51, Ishibana et al. teaches the elongated member comprises a sound tube (para 0062). Motivation to combine is the same as in claim 1.
             Referring to claim 52, Ishibana et al. teaches the elongated member comprises an ear hook (Fig. 2: tube 102 hooks on ear). Motivation to combine is the same as in claim 1.
             Referring to claim 53, Baechler et al. teaches the antenna is configured to transmit the second audio signal (para 0022) and Ishibana et al. teaches the elongated member is configured to transmit the signal (para 0062). Motivation to combine is the same as in claim 1.

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baechler et al., Nezhad-Ahmadi et al., and Ishibana et al., as shown in claim 1 above, and further in view of Liu et al. US Publication No. 20120064894.

             Referring to claim 2, Baechler et al., Nezhad-Ahmadi et al., and Ishibana et al. do not teach adjusting when signal strength is less than a threshold, but Liu et al. teaches the adjustable antenna matching mechanism is adjustable based on the detected signal strength being less than a threshold (para 0054). It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust when the signal strength is less than a threshold, as taught by Liu et al., in the hearing aid of Baechler et al., Nezhad-Ahmadi et al., and Ishibana et al. because it provides a guideline for allowing the matching parameters to change for different environments. 
             
Claims 10 and 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baechler et al., Nezhad-Ahmadi et al., and Ishibana et al., as shown in claims 1 and 11 above, and further in view of Cherigui US Publication No. 20110299693 (from IDS).

             Referring to claim 10, Baechler et al., Nezhad-Ahmadi et al., and Ishibana et al. do not teach detecting a signal strength associated with fitting, but Cherigui teaches the signal strength of the received communication signal is associated with a hearing aid fitting procedure (para 0058). It would have been obvious to one having ordinary skill in the art at the time the invention was made to check signal strength during hearing aid fittings, as taught by Cherigui, in the hearing aid of Baechler et al., Nezhad-Ahmadi et al., and Ishibana et al. because it helps to ensure a more efficient fitting and make sure the wireless unit and matching mechanism work properly for future use.
             Referring to claim 45, Nezhad-Ahmadi et al. teaches the detector is configured to detect the signal strength of the communication signal (para 0103), however, Baechler et al., Nezhad-Ahmadi et al., and Ishibana et al. do not teach receiving a communication from a fitting device, but Cherigui teaches the communication signal is from a fitting device (para 0058). It would have been obvious to .

Claims 12, 20, 28-29, and 55-57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nezhad-Ahmadi et al. in view of Baechler et al. and Beck et al. US Publication No. 20100158289. 

             Referring to claim 12, Nezhad-Ahmadi et al. teaches a hearing aid (para 0043: “applications may include, but not limited to, wireless data device communications, audiology device (hearing aid etc.)”) comprising: a wireless communication unit for wireless communication and being coupled with an antenna for emission and/or reception of an electromagnetic field (para 0067: “The transceiver 100B receives the communication signals from the transceiver 100A through an antenna (e.g., 190 of FIG. 3) coupled to the transceiver 100B”); a detector connected to the wireless communication unit, the detector being configured to detect a signal strength of a communication signal (para 0103: “monitoring RSSI signal”); and an adjustable antenna matching mechanism configured to improve antenna reception and/or antenna emission of the antenna based on the detected signal strength of the received communication signal (para 0103: “The programmable matching block 116 compensate for variation in antenna impedance by monitoring RSSI signal and keeps the antenna and front-end in match condition”), wherein the adjustable antenna matching mechanism is configured to improve the antenna reception and/or the antenna emission of the antenna after the hearing aid has changed (para 0103: “The programmable matching block accommodate the required transformation on both directions and also compensate for the variation in antenna impedance due to change in antenna environment”; para 0109: “In cases that antenna environment changes the antenna impedance changes. As an example when the antenna is close to human body or human head in case of hearing aid application the antenna impedance changes compare to the situation that antenna is in free space. The programmable matching circuit matches the new antenna impedance in new environment to the transmit output or receive input impedance.”).
               However, Nezhad-Ahmadi et al. does not teach the basic specifics of the hearing aid, but Baechler et al. teaches a hearing aid (Fig. 1: hearing aid 10) comprising: a microphone for reception of sound and conversion of the received sound into a corresponding first audio signal (Fig. 1: microphone 20); a signal processor for processing the first audio signal into a second audio signal compensating a hearing loss of a user of the hearing aid (Fig. 1: central processing unit 22; para 0023: “The microphone 20 captures audio signals which are supplied to the central processing unit 22 in order to generate an input audio signal for the output transducer 24.”); a wireless communication unit connected to the signal processor for wireless communication and being coupled with an antenna for emission and/or reception of an electromagnetic field (Fig. 1: receiver/transmitter unit 18 coupled to antenna 16 and central processing unit 22; para 0022: “The antenna 16 and the receiver/transmitter unit 18 enable communication between the hearing aids 10 and 12 via a wireless link 26 which may be an inductive link (utilization of the near field) or a radio frequency (RF) link (utilization of the far field), such as a frequency modulated (FM) link, for example a frequency shift keying (FSK) link, or an ultra-wide-band link”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a microphone and signal processor, as taught by Baechler et al., in the hearing aid of Nezhad-Ahmadi et al. because these parts are essential for a hearing aid to function properly and help improve sound for a user. 
             However, Nezhad-Ahmadi et al. and Baechler et al. do not teach a program change being a trigger, but Beck et al. teaches wherein a change of the program in the hearing aid is a trigger for causing the adjustable antenna matching mechanism to operate (para 0040: “Triggers for a recalculation of parameter settings include, for example, a program switch in the respective hearing aid”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to trigger based on hearing program change, as taught by Beck et al., in the method of Nezhad-Ahmadi et al. and Baechler et al. because a hearing aid program change often correlates to a change in environment, which causes antenna impedance to change, which causes a need to adjust the antenna for optimal efficiency.
             Referring to claim 20, Nezhad-Ahmadi et al. teaches the detector is configured to detect the signal strength of the communication signal transmitted from a device and received through the wireless communication unit (para 0103) and Baechler et al. teaches the signal is from a phone (para 0044). It would have been obvious to one having ordinary skill in the art at the time the invention was made to communicate with a phone, as taught by Baechler et al., in the hearing aid of Nezhad-Ahmadi et al. and Beck et al. because a phone is often a source of sound or it can serve as a remote control.
             Referring to claim 28, Nezhad-Ahmadi et al. teaches the detector is configured to detect the signal strength of the communication signal (para 0103) and Baechler et al. teaches the communication signal transmitted from another hearing aid (para 0022). It would have been obvious to one having ordinary skill in the art at the time the invention was made to communicate data between two hearing aids, as taught by Baechler et a., in the hearing aid of Nezhad-Ahmadi et al. and Beck et al. because it allow for the hearing aids to be synched so that output sound is consistent between the two ears.
             Referring to claim 29, Nezhad-Ahmadi et al. teaches the detector is configured to detect the signal strength of the communication signal (para 0103) and Baechler et al. teaches the communication signal transmitted from a remote control (para 0044). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a remote control, as taught by Baechler et al., in the hearing aid of Nezhad-Ahmadi et al. and Beck et al. because it allows a user to see the control buttons easily.
             Referring to claim 55, Nezhad-Ahmadi et al. teaches the antenna matching mechanism is configured to operate based on a matching parameter (para 0103). 
             Referring to claim 56, Nezhad-Ahmadi et al. teaches the matching parameter comprises a capacitance value of a matching circuitry (para 0107). 
Referring to claim 57, Nezhad-Ahmadi et al. teaches the matching parameter is controllable (para 0103). 

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baechler et al., Nezhad-Ahmadi et al., and Ishibana et al., as shown in claim 1 above, and further in view of Noel US Publication No. 20110111706.

Referring to claim 14, Baechler et al., Nezhad-Ahmadi et al., and Ishibana et al. do not teach the antenna matching being iteratively adjusted per se, but Noel teaches the adjustable antenna matching mechanism is iteratively adjustable until an end-adjustment criteria is reached (para 0051). It would have been obvious to one having ordinary skill in the art at the time the invention was made to iteratively adjust the matching, as taught by Noel, in the hearing aid of Baechler et al., Nezhad-Ahmadi et al., and Ishibana et al. because it helps “to achieve a desired or optimal tuning level”.

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baechler et al., Nezhad-Ahmadi et al., and Ishibana et al., as shown in claim 1 above, and further in view of Noel and Liu et al.

             Referring to claim 15, Baechler et al., Nezhad-Ahmadi et al., and Ishibana et al. do not teach the antenna matching being iteratively adjusted per se, but Noel teaches the adjustable antenna matching mechanism is iteratively adjustable until an end-adjustment criteria is reached (para 0051). It would have been obvious to one having ordinary skill in the art at the time the invention was made to iteratively adjust the matching, as taught by Noel, in the hearing aid of Baechler et al., Nezhad-Ahmadi et al., and Ishibana et al. because it helps “to achieve a desired or optimal tuning level”.
              However, Baechler et al., Nezhad-Ahmadi et al., Ishibana et al., and Noel do not teach adjusting when signal strength is less than a threshold, but Liu et al. teaches wherein the end-adjustment criteria comprises a reception of a detected signal strength that is above the threshold (para 0054). It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust when the signal strength is less than a threshold, as taught by Liu et al., in the hearing aid of Baechler et al., Nezhad-Ahmadi et al., Ishibana et al., and Noel because it provides a guideline for allowing the matching parameters to change for different environments.

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baechler et al., Nezhad-Ahmadi et al., and Ishibana et al., as shown in claim 1 above, and further in view of Shennib et al. US Publication No. 20020085728 (from IDS).

             Referring to claim 17, Baechler et al., Nezhad-Ahmadi et al., and Ishibana et al. do not teach a custom part per se, but Shennib et al. teaches a custom part with a size that is suitable for the user (para 0018). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a custom-made shell, as taught by Shennib et al., in the hearing aid of Baechler et al., Nezhad-Ahmadi et al., and Ishibana et al. because the hearing aid can be “fabricated according to an individual impression to accurately assume the shape of the individual ear canal.”

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baechler et al., Nezhad-Ahmadi et al., and Ishibana et al., as shown in claim 1 above, and further in view of Chung et al. US Publication No. 20050209657.

             Referring to claim 18, Baechler et al., Nezhad-Ahmadi et al., and Ishibana et al. do not teach an in-ear processor per se, but Chung et al. teaches an in-the-ear housing configured to house the signal processor (Fig. 3a: signal processor 111 in in-the-ear hearing aid 101). It would have been obvious to one having ordinary skill in the art at the time the invention was made to put a processor in the in-the-ear part, as taught by Chung et al., in the hearing aid of Baechler et al., Nezhad-Ahmadi et al., and Ishibana et al. because it adds further processing power to the hearing aid.

Claim(s) 21, 23-25, and 31-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nezhad-Ahmadi et al. in view of Beck et al.

             Referring to claim 21, Nezhad-Ahmadi et al. teaches a method involving an antenna in a hearing aid, the method comprising: receiving a communication signal by a wireless communication unit in the hearing aid (para 0067: “The transceiver 100B receives the communication signals from the transceiver 100A through an antenna (e.g., 190 of FIG. 3) coupled to the transceiver 100B”; para 0043: “applications may include, but not limited to, wireless data device communications, audiology device (hearing aid etc.)”); detecting a signal strength associated with the communication signal (para 0103: “monitoring RSSI signal”); and controlling a matching mechanism located in the hearing aid to improve antenna reception and/or antenna transmission for the hearing aid based on the detected signal strength (para 0103: “The programmable matching block 116 compensate for variation in antenna impedance by monitoring RSSI signal and keeps the antenna and front-end in match condition”); wherein the act of controlling the matching mechanism is performed after the hearing aid has changed (para 0103: “The programmable matching block accommodate the required transformation on both directions and also compensate for the variation in antenna impedance due to change in antenna environment”; para 0109: “In cases that antenna environment changes the antenna impedance changes. As an example when the antenna is close to human body or human head in case of hearing aid application the antenna impedance changes compare to the situation that antenna is in free space. The programmable matching circuit matches the new antenna impedance in new environment to the transmit output or receive input impedance.”).
             However, Nezhad-Ahmadi et al. does not teach an adjustment after a program change in the hearing aid per se, but Beck et al. teaches controlling the mechanism is performed after a program in the hearing aid has changed; wherein a change of the program in the hearing aid is a trigger for causing the adjustable antenna matching mechanism to operate (para 0040: “Triggers for a recalculation of parameter settings include, for example, a program switch in the respective hearing aid”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to trigger based on hearing program change, as taught by Beck et al., in the method of Nezhad-Ahmadi et because a hearing aid program change often correlates to a change in environment, which causes antenna impedance to change, which causes a need to adjust the antenna for optimal efficiency.
             Referring to claim 23, Nezhad-Ahmadi et al. teaches the matching mechanism is controlled based on a matching parameter (para 0103).
             Referring to claim 24, Nezhad-Ahmadi et al. teaches the matching parameter comprises a capacitance value of a matching circuitry (para 0107).
             Referring to claim 25, Nezhad-Ahmadi et al. teaches the matching parameter is controllable (para 0103).
the matching parameter comprises an impedance value (para 0103).
             Referring to claim 32, Nezhad-Ahmadi et al. teaches the matching parameter comprises a capacitor value (para 0107). 

Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nezhad-Ahmadi et al. and Beck et al., as shown in claim 21 above, and further in view of Liu et al.

             Referring to claim 22, Nezhad-Ahmadi et al. and Beck et al. do not teach adjusting when signal strength is less than a threshold, but Liu et al. teaches the act of controlling the matching mechanism comprises adjusting the matching mechanism based on the detected signal strength being less than a threshold (para 0054). It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust when the signal strength is less than a threshold, as taught by Liu et al., in the method of Nezhad-Ahmadi et al. and Beck et al. because it provides a guideline for allowing the matching parameters to change for different environments.

Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baechler et al., Nezhad-Ahmadi et al., and Ishibana et al., as shown in claim 11 above, and further in view of Beck et al.

             Referring to claim 26, Nezhad-Ahmadi et al. teaches the detector is configured to be triggered to begin detection of the signal strength in response to a triggering event that comprises a program change in the hearing aid (paras 0103, 0109). Motivation to combine is the same as in claim 11. However, Baechler et al., Nezhad-Ahmadi et al., and Ishibana et al. do not teach the triggering event comprises a program change, but Beck et al. teaches a triggering event that comprises a program change in the hearing aid (para 0040: “Triggers for a recalculation of parameter settings include, for example, a program switch in the respective hearing aid”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to trigger based on hearing program change, .


Claim 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nezhad-Ahmadi et al., Baechler et al., and Beck et al., as shown in claim 12 above, and further in view of Cherigui.

             Referring to claim 30, Nezhad-Ahmadi et al. teaches the detector is configured to detect the signal strength of the communication signal (para 0103), however, Nezhad-Ahmadi et al., Baechler et al., and Beck et al. do not teach receiving a communication from a fitting device, but Cherigui teaches detect the signal strength of the communication signal transmitted from a fitting device (para 0058). It would have been obvious to one having ordinary skill in the art at the time the invention was made to check signal strength of a fitting device, as taught by Cherigui, in the hearing aid of Nezhad-Ahmadi et al., Baechler et al., and Beck et al. because it helps to ensure a more efficient fitting and make sure the wireless unit and matching mechanism work properly for future use.

Claim(s) 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nezhad-Ahmadi et al. and Beck et al., as shown in claim 23 above, and further in view of Tseng et al. US Publication No. 20010043161.

             Referring to claim 33, Nezhad-Ahmadi et al. and Beck et al. do not teach a conductance value, but Tseng et al. teaches the matching parameter comprises a conductance value (abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to match a conductance value, as taught by Tseng et al., in the method of Nezhad-Ahmadi et al. and Beck et al. because it helps to obtain and control the best frequency for the antenna.

Claim(s) 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nezhad-Ahmadi et al. and Beck et al., as shown in claim 21 above, and further in view of Dijkstra et al. US Publication No. 20100128907.

              Referring to claim 34, Nezhad-Ahmadi et al. teaches the signal strength is detected by the hearing aid (para 0103), but Nezhad-Ahmadi et al. and Beck et al. do not teach detecting outside the hearing aid per se, but Dijkstra et al. teaches the signal strength is detected outside the hearing aid (para 0027). A person having ordinary skill in the art at the time the invention was made would have had good reason to pursue the known finite options of locations to detect signal strength of a communication involving the hearing aid, therefore it would have been obvious to try detecting the signal strength in the unit that is in communication with the hearing aid, as taught in Dijkstra et al., as opposed to in the hearing aid itself, as taught in Nezhad-Ahmadi et al. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to detect signal strength external to the hearing aid, as taught in Dijkstra et al., in the method of Nezhad-Ahmadi et al. and Beck et al. because it allows for less processing in the hearing aid earpiece, so that it can be made smaller and more comfortable and discreet for the user.

Claim(s) 35-36 and 38-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nezhad-Ahmadi et al. in view of Dijkstra et al.

              Referring to claim 35, Nezhad-Ahmadi et al. teaches a method involving an antenna in a hearing aid, the method comprising: receiving a communication signal by a wireless communication unit in the hearing aid (para 0067: “The transceiver 100B receives the communication signals from the transceiver 100A through an antenna (e.g., 190 of FIG. 3) coupled to the transceiver 100B”; para 0043: “applications may include, but not limited to, wireless data device communications, audiology device (hearing aid etc.)”); receiving, by the hearing aid, information regarding a signal strength, (para 0103: “monitoring RSSI signal”); and controlling a matching mechanism located in the hearing aid to improve antenna reception and/or antenna transmission for the hearing aid, wherein the matching mechanism is controlled to improve the antenna reception and/or the antenna transmission for the hearing aid based on the information regarding the signal strength (para 0103: “The programmable matching block 116 compensate for variation in antenna impedance by monitoring RSSI signal and keeps the antenna and front-end in match condition”).
            However, Nezhad-Ahmadi et al. does not teach detecting the strength outside the hearing aid per se, but Dijkstra et al. teaches information regarding a signal strength detected outside the hearing aid, wherein the information regarding the signal strength is transmitted from an external unit, and is received by the eharing aid while the hearing aid is being worn by a user (para 0027: “In each of the right ear unit 14R and the left ear unit 14L the quality of the respective right ear audio link 32R and the left ear audio link 32L is monitored. This can be done, for example…by an RSSI (Received Signal Strength Indication) measurement (wherein the energy integral of the signal received by the receiver unit 16 is determined)…Such link quality monitoring may be carried-out in the receiver unit 16 (for example, by the audio signal processing unit 38) or in the hearing instrument 18 (for example, by the central unit 42 to which the signal received by the receiver unit 16 is supplied). If the link quality is monitored in the receiver unit 16, the result of the analysis has to be supplied to the hearing instrument 18, see dashed line in FIG. 2”). A person having ordinary skill in the art at the time the invention was made would have had good reason to pursue the known finite options of locations to detect signal strength of a communication involving the hearing aid, therefore it would have been obvious to try detecting the signal strength in the unit that is in communication with the hearing aid, as taught in Dijkstra et al., as opposed to in the hearing aid itself, as taught in Nezhad-Ahmadi et al. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to detect signal strength external to the hearing aid, as taught in Dijkstra et al., in the method of Nezhad-Ahmadi et al. because it allows for less processing in the hearing aid earpiece, so that it can be made smaller and more comfortable and discreet for the user.
              Referring to claim 36, Nezhad-Ahmadi et al. teaches the act of controlling the matching mechanism is performed in response to a triggering event that comprises a change in the hearing aid (paras 0103, 109).
              Referring to claim 38, Nezhad-Ahmadi et al. teaches the matching mechanism is controlled based on a matching parameter (para 0103).
the matching parameter comprises a capacitance value (para 0107).
              Referring to claim 40, Nezhad-Ahmadi et al. teaches the matching parameter comprises an impedance value (para 0103).
              Referring to claim 41, Nezhad-Ahmadi et al. teaches the matching parameter comprises a capacitor value (para 0107).

Claim(s) 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nezhad-Ahmadi et al. and Dijkstra et al., as shown in claims 35-36 above, and further in view of Beck et al.

              Referring to claim 37, Nezhad-Ahmadi et al. teaches controlling the matching mechanism is performed in response to the change in the hearing aid (paras 0103, 0109). However, Nezhad-Ahmadi et al. and Dijkstra et al. do not teach triggering based on a program change in the hearing aid, but Beck et al. teaches the change in the hearing aid comprises a program change in the hearing aid, and wherein the act of controlling is performed in response to the program change in the hearing aid (para 0040). It would have been obvious to one having ordinary skill in the art at the time the invention was made to trigger based on hearing program change, as taught by Beck et al., in the method of Nezhad-Ahmadi et al. and Dijkstra et al. because a hearing aid program change often correlates to a change in environment, which causes antenna impedance to change, which causes a need to adjust the antenna for optimal efficiency.

Claim(s) 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nezhad-Ahmadi et al. and Dijkstra et al. as shown in claims 35 and 38 above, and further in view of Tseng et al. 

             Referring to claim 42, Nezhad-Ahmadi et al. and Dijkstra et al. do not teach a conductance value, but Tseng et al. teaches the matching parameter comprises a conductance value (abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to match a .

Claim(s) 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baechler et al., Nezhad-Ahmadi et al., and Ishibana et al., as shown in claims 1 and 3 above, and further in view of Tseng et al. US Publication No. 20010043161.

             Referring to claim 48, Baechler et al., Nezhad-Ahmadi et al., and Ishibana et al. do not teach a conductance value, but Tseng et al. teaches the matching parameter comprises a conductance value (abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to match a conductance value, as taught by Tseng et al., in the hearing aid of Baechler et al., Nezhad-Ahmadi et al., and Ishibana et al. because it helps to obtain and control the best frequency for the antenna.

Claim 54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nezhad-Ahmadi et al., Baechler et al., and Beck et al., as shown in claim 12 above, and further in view of Liu et al. 

             Referring to claim 54, Nezhad-Ahmadi et al., Baechler et al., and Beck et al.do not teach adjusting when signal strength is less than a threshold, but Liu et al. teaches the adjustable antenna matching mechanism is adjustable based on the detected signal strength being less than a threshold (para 0054). It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust when the signal strength is less than a threshold, as taught by Liu et al., in the hearing aid of Nezhad-Ahmadi et al., Baechler et al., and Beck et al. because it provides a guideline for allowing the matching parameters to change for different environments. 

Response to Arguments
Applicant’s arguments with respect to the independent claims 1, 11, and 35 and their dependents have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 
Applicant's arguments filed 10/26/21 have been fully considered but they are not persuasive. 

Applicant states in para 3 under Part VI. regarding claim 12 on page 15 (and similarly on page 17 regarding claim 21) of the remarks:
“Claim 12 has been amended to recite "a change of the program in the hearing aid is a trigger for causing the adjustable antenna matching mechanism to operate". Nezhad-Ahmadi, Niederdrank, Beck, Gran, and Solum do not disclose or suggest the above features.”

Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As can be seen in the rejection above, Beck teaches the triggering limitation in para 0040.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314



/KATHERINE A FALEY/             Primary Examiner, Art Unit 2652